            Case 2:20-cv-00459-JAD-EJY Document 46
                                                45 Filed 06/16/20 Page 1 of 2




1    Steven A. Alpert, NV Bar # 8353
     PRICE LAW GROUP, APC
2    420 S. Jones Blvd.
     Las Vegas Nevada, 89107
3    T: (866) 881‐2133
     E: alpert@pricelawgroup.com
4
     Susan Rotkis, AZ Bar # 032866
5    PRICE LAW GROUP
     382 S. Convent Ave.
6
     Tucson, AZ 85716
     T: (818) 600-5506
     E: susan@pricelawgroup.com
7
     Attorneys for Plaintiff
8    Larren Henderson
9                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA

11   LARREN HENDERSON,                               Case No. 2:20-cv-00459-JAD-EJY
                   Plaintiff,
12
                                                     STIPULATION AND ORDER TO
          v.                                         DISMISS WITH PREJUDICE
13
     COMENITY BANK, LLC, AVANT, LLC,                 DEFENDANT AVANT, LLC
14   EXPERIAN INFORMATION
     SOLUTIONS, INC, EQUIFAX                               ECF No. 45
15   INFORMATION SERVICES, LLC, and
16
     TRANS UNION LLC,
                     Defendants.
17

18
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Larren
19   Henderson (“Plaintiff”) and Defendant Avant, LLC (“Avant”) (together, the “Parties”),
20   by and through their respective undersigned counsel of record, hereby stipulate to and
21   agree, as follows:
22          1.     The Parties have entered into a confidential settlement agreement with
23   respect to this action.

24

25




                                               -1-
           Case 2:20-cv-00459-JAD-EJY Document 46
                                               45 Filed 06/16/20 Page 2 of 2




1           2.     The Parties have resolved all of their claims and disputes, and stipulate

2    and agree to the dismissal of all claims among them with prejudice, with each party to

3    bear its own costs and fees.

4
            DATED this 16th day of June 2020.
5
     By: /s/ Susan Rotkis                          By: /s/ Ramir M. Hernandez, Esq
6
     Susan Rotkis, AZ Bar # 032866                 R. Samuel Ehlers, Esq., NV Bar #9313
7    PRICE LAW GROUP, APC                          Ramir M. Hernandez, Esq. NV Bar #11731
     382 S. Convent Avenue                         WRIGHT, FINLAY & ZAK, LLP
8    Tucson, AZ 85716                              7785 W. Sahara Ave., Suite 200
     T: (818) 600-5506                             Las Vegas, NV 89117
9    E: susan@pricelawgroup.com
10
                                                   Attorneys for Defendant
     Steven A. Alpert, NV Bar # 8353               Avant, LLC
11   PRICE LAW GROUP, APC
     420 S. Jones Blvd.
12   Las Vegas Nevada, 89107
     T: (866) 881‐2133
13
     F: (866) 401-1457
14   E: alpert@pricelawgroup.com

15   Attorneys for Plaintiff
     Larren Henderson
16

17

18                                           ORDER
19
         Based
     IT IS     on the stipulation between plaintiff and Avant LLC [ECF No. 45], which I construe
           SO ORDERED:
20
     as a joint motion under Local Rule 7-1(c) because it was signed by fewer than all the parties
21
     or their attorneys, and with good cause appearing, IT IS HEREBY ORDERED that ALL
     CLAIMS in this action AGAINST Avant LLC are DISMISSED with prejudice, each side to
22
     UNITED
     bear its ownSTATES
                   fees and MAGISTRATE
                            costs.           JUDGE

23   DATED:                                 _________________________________
                                            U.S. District Judge Jennifer A. Dorsey
24                                          Dated: June 16, 2020
25




                                                  -2-
